Per Curiam.
On November 22, 1939, the respondent was duly convicted in the District Court of the United States for the Southern District of New York of violating sections 88 and 338 of title 18 of the United States Code and section 77q of title 15 of the United States Code. (Securities Act of 1933, § 17, subd. [a].) Said crimes are felonies.
Pursuant to section 477 and subdivision 3 of section 88 of the Judiciary Law, the respondent, therefore, must be disbarred.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent disbarred.